
	
		III
		109th CONGRESS
		2d Session
		S. RES. 600
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Byrd (for himself,
			 Mr. Lugar, Mr.
			 Rockefeller, Mr. Kerry,
			 Mr. Bingaman, Ms. Stabenow, Mr.
			 Ensign, Ms. Cantwell,
			 Mr. Dodd, Ms.
			 Mikulski, Mrs. Feinstein,
			 Mr. Levin, Mr.
			 Wyden, Mr. Burr,
			 Mr. Bayh, Mr.
			 Biden, Mr. DeWine,
			 Mr. Durbin, Mr.
			 Dorgan, Mr. Lieberman,
			 Mr. Conrad, Mr.
			 Salazar, Mr. Hagel,
			 Mr. Grassley, and
			 Mr. Reid) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating October 12, 2006, as
		  National Alternative Fuel Vehicle Day.
	
	
		Whereas the United States should reduce the dependence of
			 the Nation on foreign oil and enhance the energy security of the Nation by
			 creating a transportation sector that is less dependent on oil;
		Whereas the United States should improve the air quality
			 of the Nation by reducing emissions from the millions of motor vehicles that
			 operate in the United States;
		Whereas the United States should foster national expertise
			 and technological advancement in cleaner, more energy-efficient alternative
			 fuel and advanced technology vehicles;
		Whereas a robust domestic industry for alternative fuels
			 and alternative fuel and advanced technology vehicles will create jobs and
			 increase the competitiveness of the United States in the international
			 community;
		Whereas the people of the United States need more options
			 for clean and energy-efficient transportation;
		Whereas the mainstream adoption of alternative fuel and
			 advanced technology vehicles will produce benefits at the local, national, and
			 international levels;
		Whereas consumers and businesses require a better
			 understanding of the benefits of alternative fuel and advanced technology
			 vehicles;
		Whereas first responders require proper and comprehensive
			 training to become fully prepared for any precautionary measures that they may
			 need to take during incidents and extrications that involve alternative fuel
			 and advanced technology vehicles;
		Whereas the Federal Government can lead the way toward a
			 cleaner and more efficient transportation sector by choosing alternative fuel
			 and advanced technology vehicles for the fleets of the Federal Government;
			 and
		Whereas Federal support for the adoption of alternative
			 fuel and advanced technology vehicles can accelerate greater energy
			 independence for the United States, improve the environmental security of the
			 Nation, and address global climate change: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 12, 2006, as National Alternative Fuel Vehicle
			 Day;
			(2)proclaims
			 National Alternative Fuel Vehicle Day as a day to promote programs and
			 activities that will lead to the greater use of cleaner, more efficient
			 transportation that uses new sources of energy, including—
				(A)biofuels;
				(B)battery-electric
			 and hybrid-electric power;
				(C)natural gas and
			 propane;
				(D)hydrogen and fuel
			 cells; and
				(E)emerging
			 alternatives to conventional vehicle technologies; and
				(3)urges
			 Americans—
				(A)to increase the
			 personal and commercial use of cleaner and energy-efficient alternative fuel
			 and advanced technology vehicles;
				(B)to promote public
			 sector adoption of cleaner and energy-efficient alternative fuel and advanced
			 technology vehicles; and
				(C)to encourage the
			 enactment of Federal policies to reduce the dependence of the United States on
			 foreign oil through the advancement and adoption of alternative, advanced, and
			 emerging vehicle and fuel technologies.
				
